Ethridge, J.
This is another prohibition case involving the acquisition of perimeter lands for the Pearl River Reservoir. The District made an application for the condemnation of 63.4 acres owned by Mr. and Mrs. A. D. Stewart in Rankin County. The Stewarts then filed the present prohibition proceedings in circuit court. After a lengthy hearing, the circuit court held that the land was being taken for a public use, and there was a public necessity for it, except as to four acres on which the residence of the Stewarts is situated; that at this time the court did not find any public necessity *684to take the four acres, and the Board of Directors of the District had abused its discretion in taking them. Hence it dissolved the writ of prohibition as to all of the land, except four acres. The District appealed, and the Stewarts cross appealed.
 The record does not support the trial court’s finding of an abuse of discretion by the District board as to the four acres. No purpose would be served by analyzing the lengthy evidence on this issue. This case is controlled by several others deciding this question. Pearl River Valley Water Supply Dist. v. Brown, 248 Miss. 4, 156 So. 2d 572; Pearl River Valley Water Supply Dist. v. Wood, 248 Miss. 748, 160 So. 2d 917; Horne v. Pearl River Valley Water Supply Dist., 249 Miss. 358, 162 So. 2d 504; Wright v. Pearl River Valley Water Supply Dist., 167 So. 2d 660 (Miss. 1964); see also Culley v. Pearl River Industrial Comm., 234 Miss. 788, 108 So. 2d 390 (1959).
On the direct appeal, the judgment of the circuit court is reversed, and judgment is rendered here dismissing in toto the petition for writ of prohibition; on the cross appeal, the judgment is affirmed.
On direct appeal, reversed and judgment rendered here; on cross appeal, affirmed.
Lee, G. J., and Gillespie, Rodgers and Jones, JJ., concur.